Citation Nr: 0720960	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran has reported that he served on active duty from 
August 1972 to September 1992.  Service personnel records 
associated with the claims file verify the veteran's 
retirement in September 1992, as well as 20 years and one 
month of active service but do not verify the original date 
of enlistment.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a January 2004 rating decision in which the RO 
continued the veteran's noncompensable (zero percent) rating 
for bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in March 2004, and the RO issued a 
statement of the case (SOC) in May 2004.   The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) of June 2004.

In June 2004, the veteran requested a hearing with a Decision 
Review Officer (DRO) but withdrew that request in January 
2005 in favor of an informal conference with the DRO during 
that same month.  Thereafter, in February 2005, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed, at worst, Level IV 
hearing in the right ear and Level II hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an August 2003 pre-rating RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate this claim, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Letters from the RO in March 2004 and 
January 2005 provided notice to the veteran to send any other 
evidence or information that would support his claim.  
Moreover, the May 2004 SOC informed the veteran of the rating 
formula for all possible schedular ratings for the applicable 
rating code.  After the appellant was afforded opportunity to 
respond to each notice, the February 2005 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing or form of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

While the veteran has not been informed of how disability 
ratings and effective dates are assigned, or the type of 
evidence that impacts those determinations, on these facts, 
this omission s not shown to prejudice the veteran.  As the 
Board's decision herein denies a compensable rating for 
bilateral hearing loss, no effective date is being, or is to 
be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records, service medical records (SMRs), 
treatment records from Beaufort Naval Hospital, and records 
from the VA Medical Center (VAMC) in Charleston, South 
Carolina, including reports of September 2003 and January 
2005 VA audiological evaluations. 

In summary, in connection with the RO's consideration of the 
claim for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543 ((rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiological evaluation.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 Hertz (Hz).  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2006).

Exceptional patterns of hearing impairment are evaluated as 
follows:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss.

The veteran filed his current claim for an increased 
(compensable) rating for bilateral hearing loss in August 
2003.

On audiological testing at Beaufort Naval Hospital in 
December 2002, pure tone thresholds, in decibels, were 
reported as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
65
53
LEFT
45
50
60
60
54

However, no speech recognition testing was reported.

On September 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
70
59
LEFT
45
50
65
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

In the report of a June 2004 VA audiological evaluation at 
Beaufort Naval Hospital, the audiometric findings of pure 
tone hearing threshold levels are reported in graphic instead 
of numeric form, so the Board is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 4.85 
(2006) to determine the severity of the veteran's bilateral 
hearing loss for rating purposes.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).

On January 2005 VA audiological evaluation, pure tone 
thresholds, in decibels, were reported as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61
LEFT
50
55
65
65
59

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

The Board notes that the December 2002 and June 2004 reports 
of audiological testing at Beaufort Naval Hospital cannot be 
considered for VA rating purposes, because neither report 
includes the results a of controlled speech discrimination 
test, and the June 2004 report does not include a results of 
pure tone hearing threshold levels in a form recognizable by 
the Board.  See 38 C.F.R. § 4.85(a); Kelly, 7 Vet. App. at 
471.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
September 2003 VA audiometry results reveal Level II hearing 
in the right ear, and Level I hearing in the left ear, based 
on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  

The January 2005 VA audiological evaluation yielded pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for the right ear under 38 C.F.R. § 
4.86(a); hence, the use of this provision is for application 
to the right ear.  Audiometric testing results reveal Level 
IV hearing in the right ear, and Level II hearing in the left 
ear, based on application of the reported findings to Tables 
VIa and VI, respectively.  Application of these findings to 
Table VII corresponds to a noncompensable (0 percent) rating 
under Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1 (2006).

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a compensable 
rating for bilateral hearing loss.  Given the mechanical 
method of deriving ratings for hearing loss, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


